Citation Nr: 0605312	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 





INTRODUCTION

The veteran served on active duty from June 1971 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs which declined to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REMAND

A Board decision dated September 1980 denied a claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed, on the basis that the presumption of 
soundness had been rebutted in establishing that the veteran 
had a pre-existing psychiatric disorder, and further 
concluded that the pre-existing psychiatric disorder was not 
aggravated by active service.  That decision is final.  
38 U.S.C. § 4004(b) (West 1976); 38 C.F.R. § 19.194 (1980).  
The RO has declined to reopen the claim by determining new 
and material evidence has not been submitting demonstrating 
that a psychiatric disorder was aggravated by active service.

Since the Board's decision, VA's General Counsel has issued a 
Precedent Opinion in VAOGCPREC 3-2003 (July 15, 2003) 
concluding that the presumption of soundness standard under 
38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  It was 
further held that the implementing regulation, 38 C.F.R. 
§ 3.304(b), incorrectly shifted the burden of proof in claims 
where a disease or disability was not noted when a veteran 
was examined, accepted and enrolled in service.  Therefore, 
the provisions of 38 C.F.R. § 3.304(b) were deemed to have 
exceeded the statutory authorization of 38 U.S.C.A. § 1111 
and required invalidation.  See Skinner v. Brown, 27 F.3d 
1571, 1574 (Fed. Cir. 1994).  

The change in interpretation of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) constitutes a change in the evidentiary 
standard since the Board's 1980 decision.  This shifting of 
the burden of proof, in and of itself, does not constitute a 
basis to reopen the claim based upon a change of law.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998) (1992 extension of 
presumption of aggravation to peacetime veterans was 
procedural, changing the evidentiary standard, and not 
liberalizing for purpose of creating a new basis for a 
claim).  See also Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  However, the RO has not 
adjudicated the claim under the legal standard currently in 
effect, and it may be potentially prejudicial to the veteran 
for the Board to adjudicate the claim in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

Furthermore, newly submitted evidence discloses that the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA) in approximately 1992.  These 
records must be obtained prior to any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (possibility 
that SSA records could contain relevant evidence, to include 
medical opinion as to etiology, it cannot be foreclosed as 
irrelevant to appeal).  On remand, the Board finds that 
further efforts should be made to obtain any relevant medical 
records contemporaneous in time with the veteran's period of 
active service, to include complete records from the 
veteran's treatment at the Puerto Rico Department of Health 
before and after his period of active service.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Take appropriate steps to obtain the 
following non-federal custody records, if 
available:
	(a) complete inpatient and outpatient 
treatment records from Department of Health, 
Mental Health Program of Puerto Rico Psychiatry 
Hospital in Rio Piedras for the time period from 
February 1971 to February 1973; and
	(b) complete records from Dr. Osvaldo Morales 
for the time period beginning in December 1971.

2.  Take appropriate steps to obtain the 
following federal custody records, if available:
	(a) all legal and medical documents 
pertaining to the veteran's application for SSA 
disability benefits in approximately 1992; and
	(b) complete clinic records from the San 
Juan, Puerto Rico VA Medical Center (VAMC) since 
September 1971.

3.  Thereafter, readjudicate the claim of whether 
new and material evidence has been presented to 
reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder 
under the legal standard set forth by VAOGCPREC 
3-2003.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


